Case 2:18-mj-07038-CLW Document 92 Filed 08/23/19 Page 1 of 2 PageID: 200




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                    Hon. Cathy L. Waldor

            v.                              Mag. No. 18-7038 (CLW)

 HENRY GRADY JAMES IV                       Order for Continuance

            This matter having been opened to the Court by Craig Carpenito,

United States Attorney for the District of New Jersey (Anthony Moscato,

Assistant United States Attorney, appearing), and defendant Herny Grady

James IV (Howard B. Brownstein, Esq., appearing) for an order granting a

continuance of the proceedings in the above-captioned matter; and the

defendant being aware that he has the right under 18 U.S.C. § 3161(b) to have

the matter presented to a Grand Jury within thirty (30) days of his arrest; and

the defendant through his attorney having consented to this tenth

continuance; and for good and sufficient cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            1.    The United States and the defendant seek time to engage in

plea negotiations, and a plea of this matter would render a trial unnecessary;

            2.    The defendant has consented to the aforementioned

continuance;

            3.    The grant of a continuance will likely conserve judicial

resources; and
Case 2:18-mj-07038-CLW Document 92 Filed 08/23/19 Page 2 of 2 PageID: 201




             4.    Pursuant to Title 18 of the United States Code, Section

 316l(h)(7J(A), the ends of justice served by granting the continuance outweigh

 the best interests of the public and the defendant in a speedy trial.

             WHEREFORE, it is on t h i s ~ day of August, 2019,

             ORDERED that the proceedings in the above-captioned matter are

 continued from the date this order is signed through, and including, October

 28,2019;and

             IT IS FURTHER ORDERED that the aforementioned period shall be

 excludable in computing time under the Speedy Trial Act of 1974.

                                                s/Cathy L. Walder
                                        HON. CATHY L. WALDOR
                                        United States Magistrate Judge


 Consented and Agreed to by:



 Howard B. Brownstein, Esq.~
 Counsel for Defendant


  ({~···
 Anthony Moscato
 Assistant United States Attorney




                                         2
